DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant' s amendment filed 12-31-2021. Claims 2and 10-20 are withdrawn to non-elected species.  Claims 1 and 3-9 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments with respect to now amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:   specifically claim 1 has been amended to recited the following “a light string slidably coupled to the structural support cable at a plurality of locations disturbed along the light string …” , the examiner believes the applicant meant “a light string slidably coupled to the structural support cable at a plurality of locations distributed along the light string…” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chien US 20180299084 in view of Sawaski CA-3090978-A1 , and in further view of Moreland (US2007/0019441 A1)  

    PNG
    media_image1.png
    328
    467
    media_image1.png
    Greyscale

Regarding claims 1 and 4, Chien discloses a lighting section as can be seen above form a light string including: a first electrical connector at a first end  of the light string (no number)and configured to receive electrical power from a second electrical connector (Figure no number) of an adjacent upstream light string (no number); a second electrical connector (no number) at a second end of the light string and configured to receive electrical power to a first electrical connector no number) of an adjacent downstream; and an electrical cable extending between the first and second electrical connectors (¶86-¶126).
 Chien fails to explicitly disclose : a structural support cable including: a first connecting member at a first end of the structural support cable and configured to mechanically connect to a second connecting member of a second end of an adjacent upstream structural support cable; and a second connecting member at a second end of the structural support cable and configured to mechanically 

    PNG
    media_image2.png
    423
    609
    media_image2.png
    Greyscale


Chien fails to explicitly disclose wherein the illumination device is a café light. However determination of the type of illumination is determined by the designs of the particular area and would be known by one of ordinary skill in the art. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Chien wherein the illumination device of Chien was a café light, since matters of design choice requires only routine skill in the art.
Sawaski discloses also discloses means for supporting a light string by providing a secondary structure to aid in stability especially if other light strings are utilized and share a common power supply; upper and lower portions, the lower portion denning at least one opening that is covered by the upper portion, the upper and lower portions being separated to define the airflow pathway. A battery pack may be provided that powers the light string with a solar panel affixed to the awning for recharging the battery pack the portions re-in forcing the structure of the light string while providing 102, or underneath the awning 102. The lights 104 may be plug-in type lights but they may also be battery powered for increased portabi1ity. The lights 104 may comprise light emitting diodes (LEDs) for increase efficiency and/or controllability. Light strings 104 may comprise individual diodes or bulbs that are allows to hang down to generally light all or a portion of an area under and/or around the awning (102) (¶40). Various stress points may double layering and reinforcements as are known in the art (¶39) in order to provide sufficient illumination in an outdoor environment.
Moreland, in the same field endeavor of lighting, discloses (Figures 1-4 and corresponding text) a clip which is attached to the  light string to impart movability to the light body along a track system.  See figure 2 reproduced below, in use a light element (1) is inserted into the distal aperture (16), through the hollow body 1 until it contacts the light string wire (2). The cap section (24) is then taken from an unlatched position to a latched position where the barbed hook element (26) is engaged by the second shoulder (22), thereby securing the light string 2 into the hollow body (12). The slidable body (28) is then inserted in a track system for easy and convenient movement of the contained light element (1) and light string( 2) along the track system. One of ordinary skill in the art can easily envision the use of such clippings along  a support structure to provide security as well as slidability for convenience .

    PNG
    media_image3.png
    444
    335
    media_image3.png
    Greyscale

 in order to provide sufficient illumination in an outdoor environment as disclosed by Sawaski and wherein a light string slidably coupled to the structural support cable at a plurality of locations disturbed along the light string so as to be slidably extended along the structural support cable between the first and second connecting ends of the structural support cable; a cable coupler providing slidably coupling to the structural support cable  to provide security as well as slidability for convenience of the light string. 
Regarding claim 3, Chien discloses the light string further comprises a plurality of lighting taps.
Regarding claim 5, Chien disclose (figures 1-5) wherein each of the plurality of lighting taps includes :a light socket configured to removably couple to an illumination device.
Regarding claim 7, Chien discloses (Figure 5) wherein each of the plurality of lighting taps further includes: the illumination device (light bulb) removably coupled to the light socket.
Regarding claim 8, Chien fails to explicitly disclose wherein the illumination device is a café light. However determination of the type of illumination is determined by the designs of the particular area and would be known by one of ordinary skill in the art. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Chien wherein the 
Regarding claim 9, Chien discloses (Figure 5), wherein the illumination device (5-4A).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chien (US 20180299084) in view of Sawaski CA-3090978-A1 in view of Moreland (US2007/0019441 A1)    and in further view of Lai (US 20060164831 A1).
Chien as modified by Sawaski and Moreland discloses the lighting device set forth above (see rejection claim 1). Chien discloses lighting taps (106) Chien as modified by Sawaski and Moreland fail to explicitly disclose “wherein each of the plurality of lighting taps further includes: a pigtail cable extending between the electrical cable and the light socket and configured to receive electrical power from the electrical cable and to provide such electrical power received to the light socket”
Lai discloses  A pigtail light string, comprising: a power conductive line, having one end connected to a power connector, said power connector shaped to match a socket for receiving a bulb on a conventional light string; a plurality of light modules, installed in parallel on said power conductive line, said light module further comprising a control circuit board and LEDs of at least two different colors, said control circuit board transforming an AC from said socket into a stable DC to drive said LEDs for controlling the color of the output light; and a plurality of decorative shells, with each enclosing a said light module in order to create a newer, more attractive and versatile light string .
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the light section of Chien wherein each of the plurality of lighting taps further includes: a pigtail cable extending between the electrical cable and the light socket and configured to receive electrical power from the electrical cable and to provide such electrical power received to the light socket in order to create a newer, more attractive and versatile light string by Lai.

Conclusion
can be found in the 892 provided with this office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879